Citation Nr: 1758512	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to May 29, 2008, for service-connected (minor) arthritis (left shoulder disability).

 2. Entitlement to a rating in excess of 20 percent from May 29, 2008, to December 30, 2014, for service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims is currently with the RO in Louisville, Kentucky.

In a March 2016 decision, the Board denied the Veteran's claims for a rating in excess of 10 percent prior to May 29, 2008, and in excess of 20 percent from May 29, 2008, to December 30, 2014, and also granted a 30 percent rating for service-connected left shoulder disability, effective December 30, 2014.  The Veteran appealed the March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, VA and the Veteran's attorney filed a Joint Motion for Partial Remand (JMPR), which was granted by the Court in September 2016.  As a result of the JMPR being granted, the March 2016 decision as to the Veteran's claims for increased ratings prior to May 29, 2008, and from May 29, 2008, to December 30, 2014, was vacated, and the case was remanded to the Board.  The September 2016 JMPR explicitly noted that the Veteran abandoned his claim for a rating in excess of 30 percent from December 30, 2014, to June 3, 2015.

In March 2017, the Board remanded this matter for additional development.  For reasons set forth below, there has not been substantial compliance with the March 2017 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 remand, the Board directed that addendum opinions to the January 2008 and April 2010 VA examination reports should be obtained.  The Board noted that the parties to the September 2016 JMPR agreed that the January 2008 and April 2010 VA examinations were inadequate to adjudicate the Veteran's claim for an increased rating.  With regard to the January 2008 VA examination, the parties agreed that, although the examiner indicated that the Veteran experienced pain during range of motion testing, the examiner failed to indicate where pain on range of motion began in accordance with 38 C.F.R. § 4.40 (2017).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  With regard to the April 2010 VA examination, the parties agreed that the examiner failed to indicate where pain on range of motion began and whether the Veteran experienced additional loss in range of motion following repetitive use in accordance with 38 C.F.R. § 4.40.

Although a VA addendum opinion was obtained in April 2017, review of this shows that the VA examiner indicated that the April 2010 examination had been requested per 2507 for the right - not left - shoulder, and, therefore, the answers relative to the left shoulder questions posed in the remand were not able to be answered.  Review of the April 2010 VA examination report, however, does show that findings were made regarding the left shoulder.  Accordingly, this matter is being remanded in order for the VA examiner to review the April 2010 VA examination report.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the VA examiner who provided the April 2017 addendum opinions.  The record and a copy of this Remand must be made available to the examiner.  Following a review of the entire record, including the April 2010 VA examination report and any contemporaneous medical evidence, the examiner should indicate where pain on range of motion began in the Veteran's left shoulder, and whether he experienced additional loss in range of motion following repetitive use in his left shoulder.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.  If the April 2017 VA examiner is no longer available, the claims file should be forwarded to another appropriate medical professional to render the requested opinions.  The need for an additional examination and/or interview of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

2. Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

